             Case 1:18-cr-00167-KMW Document 92 Filed 01/28/21 Page 1 of 2


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT
                                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                    ELECTRONICALLY FILED
--------------------------------------------------------X
                                                                    DOC #: __________________
UNITED STATES OF AMERICA                                            DATE FILED: __1/28/21________


                   v.                                                       18-CR-167 (KMW)
                                                                                   ORDER
LAMAR MOORE

                                     Defendant.
--------------------------------------------------------X

KIMBA M. WOOD, United States District Judge:

          On January 28, 2021, Defendant Lamar Moore moved to reduce his sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), based on his alleged contraction of COVID-19.                     (ECF No. 91.)

          No later than February 12, 2021, the Government shall respond to Defendant’s motion.

With its response, the Government shall provide the following information, after conferring with

the Bureau of Prisons (“BOP”) and the United States Probation Office as appropriate:1

          1. Whether the Government opposes Defendant’s motion;

          2. The BOP’s assessment of the factors listed in the Attorney General’s Memorandum

               for Director of Bureau Prisons dated March 26, 2020 as they pertain to Defendant;

               what risk factors for severe COVID-19 illness, if any, Defendant presents; who, if

               anyone, at the BOP assessed Defendant’s risk factors for severe COVID-19 illness;

               and upon what specific information that person’s assessment was made;

          3. The criteria used by the BOP to decide whom to test for COVID-19 at FCI Hazelton,

               where Defendant resides;

          4. Approximately how many tests for COVID-19 have been conducted at FCI Hazelton;


   1
        The Court recognizes that the Government provided similar information in response to Defendant’s initial
       motion for compassionate release. (ECF No. 75 at App. A.) Because several months have passed and
       Defendant alleges that he has recently contracted COVID-19, the Government shall provide updated
       information as necessary.
       Case 1:18-cr-00167-KMW Document 92 Filed 01/28/21 Page 2 of 2



      5. The number of inmates and staff who have tested positive and the number of inmates

         and staff who have tested negative for COVID-19 at FCI Hazelton, both as absolute

         numbers and as a percentage of the total population of inmates and staff at FCI

         Hazelton;

      6. The number of inmates and staff currently infected with COVID-19 at FCI Hazelton;

      7. Whether Defendant has been in close proximity to any inmate or staff member who

         has tested positive for COVID-19;

      8. Whether the BOP tested Defendant for COVID-19 after he exhibited the symptoms

         described in Defendant’s motion;

      9. Whether Defendant received treatment for the symptoms described in Defendant’s

         motion and, if so, a description of such treatment;

      10. The Government’s assessment of the factors set forth in 18 U.S.C. § 3553(a) as they

         pertain to Defendant;

      11. Defendant’s disciplinary record in prison, risk of recidivism, risk of violence, and any

         changes to the conditions of supervised release that should be made in the event

         Defendant is released;

      12. Upon what specific facts and information the BOP relied in denying Defendant’s

         request for a reduction in sentence;

      13. Whether the BOP has considered or intends to consider Defendant for home

         confinement or furlough; by what date the BOP expects to make a determination

         regarding home confinement or furlough; and upon what specific information the

         BOP’s determination will rely.

      SO ORDERED.

Dated: New York, New York
       January 28, 2021
                                                             /s/ Kimba M. Wood
                                                              KIMBA M. WOOD
                                                           United States District Judge



                                                2
